Exhibit 10.9 AGREEMENT between CHAUTAUQUA AIRLINES, INC. and THE FLIGHT DISPATCHERS in the employ of CHAUTAUQUA AIRLINES, INC. as represented by TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO June 1, 2007-June 1, 2012 Signed June 20, 2007 TABLE OF CONTENTS Section Title Page 1. Recognition and Scope 4 2. Definitions 7 3. Compensation 9 4. Work Schedules and Vacations 11 5. Seniority 14 6. Training 16 7. Sick Leave 17 8. Probation 18 9. Leave of Absence 19 10. Benefits 20 11. Furlough and Recall 21 12. Grievance Procedures 23 13. System Board of Adjustment 26 14. Union Security 30 15. General 37 16. Filling of Vacancies 40 17. Vacation 42 18, Duration 44 -2- AGREEMENT between CHAUTAUQUA AIRLINES and FLIGHT DISPATCHERS in the employ of CHAUTAUQUA AIRLINES as represented by TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO This Agreement is made and entered into in accordance with the provisions of Title II of the Railway Labor Act, as amended by and between CHAUTAUQUA AIRLINES, hereinafter known as the “Company”, and the FLIGHT DISPATCHERS in the service of CHAUTAUQUA AIRLINES, who are represented by the TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO, hereinafter known as the “Union”.In making this Agreement, the Company and the Union and the represented employees recognize their duty, individually and collectively, to comply and cooperate with the intent and purpose of this Agreement. -3- SECTION 1 RECOGNITION AND SCOPE A.Recognition The Union is recognized by the Company, in accordance with the National Mediation Board Certification Case R-6673 dated July 22, 1999, as the duly designated and authorized bargaining agent with respect to rates of pay, rules and working conditions of Flight Dispatchers in the employ of the Company.“Company” includes Chautauqua Airlines, Inc., Republic Airlines, Inc., and Shuttle America, Inc., so long as they remain subsidiaries of Republic Airways Holdings, Inc. B.Scope It is understood and agreed that all dispatch functions as detailed in Section II (Definitions) of this Agreement as well as, at a minimum, in the Chautauqua Airlines, General Policies Manual, Revision 14, dated 20Jul00, will be performed by the employees covered under this Agreement and in accordance with the terms and conditions of this Agreement. It is specifically understood that the scope of this work includes all FAR Part 121 flying by pilots on the Chautauqua Pilots System Seniority List, performed in accordance with the terms and conditions of their Agreement, with the exception of training and delivery flights. . 1. Flight Dispatchers performing dispatch functions for Chautauqua, Republic and Shuttle America are covered by the Agreement. 2. Rates of pay and working conditions shall apply to such Flight Dispatchers as set forth in the collective bargaining agreement. C.Operational efficiency The purpose of this Agreement is, in the mutual interest of the Company and of the employees, to provided for the operation of the services of the Company under methods which will further, to the fullest extent possible, the safety of air transportation, the efficiency of operation, and the continuation of the employment under conditions of reasonable hours, proper compensation, and reasonable working conditions.It is recognized by this Agreement to be the duty of the Company and the employees, to cooperate fully both individually and collectively. D.Management Rights The rights of ownership, the management of the Company and the direction of the working forces, including the right to hire, promote, demote, discharge and discipline for cause, transfer, layoff, and recall, the right to direct, plan and control operations, and to establish work schedules, and the right to determine the type of work to be performed, and the right to introduce new and improved methods, equipment or facilities, and to change existing methods, equipment and to determine the location of the Company’s facilities, and the right to lease facilities or equipment, and the right to establish or change Company rules, and in general to maintain discipline and efficiency, are vested exclusively with the Company so long as the exercise of such rights shall not be in conflict with the specific provisions of this agreement. -4- E.No strike/lockout It is the intent of the parties of this Agreement that the procedure set forth herein and in the Railway Labor Act, as amended, for the resolution of disputes shall serve as a means of peaceable settlement of all disputes that may arise between them and that, therefore: 1. The Company shall neither cause nor permit any lockout of employees covered hereunder during the life of this Agreement; and 2. Neither the Union nor the employees covered hereunder, both individually and collectively, shall authorize, cause, sanction or engage in any strike against the Company, illegal picketing of the Company’s premises, slowdown, sit-down, walk-off, work stoppage, or curtailment of work of any kind, during the life of this Agreement. F.Supervisor qualification shifts/operational emergencies It is understood and agreed that, in order to maintain their proficiency, qualified supervisors may be scheduled up to twenty (20) hours per year to perform the functions of a Flight Dispatcher.Qualified supervisors may also perform the functions of a Flight Dispatcher in the event of an operational emergency.Supervisors may not be used to avoid the payment of overtime. It is further understood and agreed that qualified supervisors and other employees may assist in performing the functions of a Dispatch Coordinator necessary to complete a particular operation.Supervisors may not be used to avoid the payment of overtime. G.Merger In the event of a merger of airline operations between the Company and another air carrier, where the Company is the surviving entity, the following shall apply: 1. If the employees of both carriers are represented by the TWU, the seniority lists of the two groups shall be merged in accordance with the TWU/TWU AIRLINE MERGER POLICY. -5- 2. If the employees of the other air carrier are represented by a different union, or are unrepresented, then: a. The seniority lists of the two groups shall be merged in accordance with Sections 3 and 13 of the Allegheny-Mohawk Labor Protective Provisions, and b. The representative of the merged group shall be determined in accordance with NMB rules and procedures. -6- SECTION 2 DEFINITIONS 1. The term “employee” shall mean an employee of Chautauqua Airlines, Inc., who is covered by this Agreement. 2. The term “Dispatch Coordinator,” as used herein, shall mean an employee selected by the Company who may perform the duties of a Flight Dispatcher and, in addition, is the lead Flight Dispatcher on Duty.This position is responsible for coordinating the day to day activities of flight dispatch with the appropriate departments, government agencies, and other effected parties, as applicable.This position will also have the responsibility of assuring that shift opening and closing procedures are completed, a shift turnover log is filled out and other responsibilities, as designated by the Company, are completed. 3. The term “Flight Dispatcher,” as used herein, shall mean an employee who has been designated as such by the Company and holds a currently effective Aircraft Dispatcher’s Certificate, who is regularly assigned to be responsible for operational control concerning the dispatch, release and movement of Company aircraft. 4. The term “Check Dispatcher,” as used herein, shall mean an employee who has been designated as such by the Company to perform FAA-mandated competency checks of the Flight Dispatchers. 5. The term “Relief Flight Dispatcher,” as used herein, shall mean a Flight Dispatcher who holds a permanent position and who is required to work other than the normal work cycle on a pre-planned basis to cover known open time and in order to provide qualified relief for Flight Dispatchers for vacation, qualification trips and training, and any other abnormality as agreed to by the Union on a non-precedent setting case by case basis. 6. The term “special assignment,” as used herein, shall mean the assignment of Flight Dispatcher to duties in lieu of regular Flight Dispatcher activities, but such assignment must be directly related to the dispatch function as outlined in Section Sixteen, B. 7. The term “work cycle,” as used herein, shall mean the basic rotation of work days and regular days off established for the quarterly work period, prior to overlay of such factors as vacations, qualification flights, training, relief schedules, etc. 8. The term “bid line” as used herein, shall mean the specific assignment of individual employees by calendar quarter to a work cycle, adjusted for such factors as vacations, qualification, training relief schedules, etc.The bid lines shall be subject to quarterly bidding procedures. -7- 9. The term “Work Schedule,” as used herein, shall mean a cycle of workdays and days off, developed by the Company, to which an individual Flight Dispatcher is assigned. 10. Wherever the term “Flight Dispatcher” appears in this Agreement, the provisions of the paragraph in which it appears shall apply to Dispatch Coordinators, Flight Dispatchers, Check Dispatchers and Relief Flight Dispatchers, unless otherwise stated. -8- SECTION 3 COMPENSATION A. Minimum Rates of Pay per Hour Longevity June 1, 2007 June 1, 2008 June 1, 2009 June 1, 2010 June 1, 2011 Hire date 14.22 14.58 14.94 15.32 15.70 1 Year 14.88 15.26 15.64 16.03 16.43 2 Years 15.62 16.01 16.41 16.82 17.24 3 Years 16.23 16.63 17.05 17.47 17.91 4 Years 16.80 17.22 17.65 18.09 18.54 5 Years 17.41 17.85 18.29 18.75 19.22 6 Years 18.08 18.54 19.00 19.47 19.96 7 Years 18.92 19.39 19.88 20.37 20.88 8 Years 19.29 19.78 20.27 20.78 21.30 9 Years 19.69 20.18 20.69 21.20 21.73 10 Years 20.08 20.58 21.09 21.62 22.16 11 Years 20.60 21.12 21.65 22.19 22.74 12 Years 21.70 22.24 22.80 23.37 13 Years 23.42 24.01 Any Flight Dispatcher(s) currently on the Chautauqua Flight Dispatcher Seniority List whose pay falls below that of any newly-hired Flight Dispatcher(s) that is (are) brought in above minimum salary levels outlined above, shall have his/her pay rate adjusted to that of the newly hired Flight Dispatcher (s). Employees with more than twenty (20) years of active service will receive premium pay as follows: $.50 per hour per year to a maximum of $2.50. B. Overtime 1. Overtime will be at time and a half (1.5 times a Flight Dispatcher’s applicable hourly rate) when a Flight Dispatcher’s time worked (including vacation and sick time) is in excess of eighty (80) hours within a single pay period. 2. In the event that the Company is unable to cover an open shift with overtime, the Company reserves the right to assign the shift to the most junior, available, qualified Flight Dispatcher. C. HolidayPay 1. Holidays eligible for holiday pay are those identified in the most current Republic Airways Holdings Associate Handbook. -9- 2. All Flight Dispatchers will receive eight (8) hours of straight time pay on the holidays listed in paragraph C1 of this Section. 3. Flight Dispatchers who work on the holidays designated above will, in addition to the pay provided for in paragraph C2, be compensated at the rate of 1.5 times their hourly rate for all hours worked on the holiday. D. Override for Dispatch Coordinator A Flight Dispatcher shall receive an override as followswhile working the Dispatch Coordinator position: June 1, 2007 June 1, 2008 June 1, 2009 June 1, 2010 June 1, 2011 4.50 4.75 5.00 5.00 5.00 E. On-The-Job Training Pay Flight Dispatchers who perform on-the-job training of new, unqualified Flight Dispatchers shall be compensated at a rate $2.00 per hour higher than their current salary while performing such training. F. Check Dispatcher Qualification Effective on the date of signing, a Flight Dispatcher qualified as a Check Dispatcher shall receive an override of $4.00 per hour while performing Flight Dispatcher competency checks. G. Discretionary Bonus Program 1. Dispatchers will participate in the Company Discretionary Bonus Program. 2. Should the Company not pay a discretionary bonus for any year during the term of this agreement, the Union may reopen the Agreement, on the subject of wages only, by giving notice to the Company within 90 days of the notice that bonuses will not be paid. -10- SECTION 4 WORK SCHEDULES A.Work Schedules 1. Work Schedules, designated as either fixed or relief, are based on days on and days off and are determined and planned by the Company in accordance with the provisions outlined below. Fixed work schedules, once established shall not be changed except as provided in this agreement. 2. The Company and Union will establish a work schedule committee and meet to discuss the schedules before they are posted 3. Work schedules for Chautauqua, Republic and Shuttle America will be separately maintained and awarded/assigned B. Position Bidding 1. Bidding will be separate for Dispatchers and Coordinators. This will include regular shift bids. 2. Each group will follow the same work cycle and bidding procedures. 3. Dispatchers and Coordinators will have a separate bid sheet and will be awarded positions based on seniority as reflected on the Chautauqua master seniority list. 4. The coordinator position will be filled by those Dispatchers that bid on the position and who meet the qualifications and standards set by the Company.If there are no qualified bidders the junior qualified Dispatcher will be assigned the position. 5. Once assigned a Coordinator position the Dispatcher must remain in the position for a minimum of one year and provide 120 days notice of his/her desire to bid out of the position. 6. If a Dispatcher is denied a Coordinator position, the Company must give the reason/s for such denial in writing. C. Fixed Work Schedules 1. Work Cycles which are fixed in nature shall be composed of four (4) consecutive workdays followed by three (3) consecutive days off.The Company may publish up to 10% of fixed work schedules with five consecutive workdays followed by two consecutive days offBy mutual agreement with the Company each carrier’s Membership may elect to change their fixed work cycle by a vote at the request of the Union. -11- 2. Workdays within a four / three fixed work cycle shall be planned as ten (10) hour shifts (inclusive of shift overlap) and eight hour shifts within a five/two fixed work cycle. 3. For the purpose of bidding a fixed work cycle, a proposed Work Schedule shall be published a minimum of forty-five (45) days in advance of each semi-annual bid period.Fixed work cycles will be in effect for 6 month periods.The semi-annual bid periods will run April through September and October through March. 4. The awards of bid lines for the fixed Work cycles shall be posted a minimum of thirty (30) days before each respective six (6) month bid period. D. Relief Work Schedules 1. Relief Work Schedules shall be composed of a mixture of variable days on and variable days off, but shall not exceed one-hundred and sixty (160) hours in a four week period and the Company shall strive to create as many 4/3 work cycles as possible. 2. In the event that operational requirements necessitate, the company may, with fourteen (14) days prior notice, add a bid line (or bid lines) that does not follow the basic work cycle outlined in Section 4 (A). The basic work cycle and schedule for this (these) line(s) shall be five (5) days of work, with no shift scheduled for more than eight hours (8), followed by two (2) days off. 3. For the purpose of bidding a relief Work Cycle, a proposed Work Schedule shall be published a minimum of fourteen (14) days in advance for the following two (2) calendar months.Bid periods will begin at the start of February, April, June, August, October and December. 4. The awards of bid lines for the relief Work Cycles shall be posted a minimum of seven (7) days before the first day of the following two month bid period. E. Ratio of Fixed and Relief Lines 1. A minimum of fifty (50) percent of the bid lines within the department shall be fixed lines as outlined in this Section. 2. A maximum of fifty (50) percent of the bid lines within the department may be relief lines as outlined in this Section. F. Schedule start time changes -12- 1. Start times will be set + or – 1 (one) hour for the initial fixed work schedule bid. (e.g. a 4 am shift may start between 3 am and 5 am).Start times are subject to adjustment every two months during the semi-annual bid period. 2. Nothing in this Section will prevent the Company from changing a Flight Dispatcher’s Work Schedule to accommodate assigned classroom training or specific familiarization flights assigned by the Company.There must be a minimum ten (10) hour break between work assignment and training and training and other assignments. 3. Shift start times may be rotated as outlined in F. 1. above, but there shall not be more than one change creating two different shift start times within a five (5) day period.The Company shall endeavor to publish consistent rotation of shift start times for the work schedules developed for bidding and the work schedules published.Such rotation is subject to change by the Company in accordance with F. 1. above. G. Schedule Evaluation Meeting 1. A meeting between the Company and the Union shall be held annually, in order to evaluate the flexibility and feasibility of revising the items contained in Paragraphs A through D above. 2. Any change to such items must be agreed to by both the Company and the Union and revised by Letter of Agreement. H. Extraordinary Circumstances If, due to an extraordinary event, changes are necessary to the fixed or relief work schedules that have already been awarded, the Company will meet with the Union to seek input as to how best implement a re-bid. I. Overtime Bidding In awarding/assigning overtime the following will be considered: Timing Position status Seniority Equalization ** The Union and Company will meet to determine implementation of the overtime procedures -13- SECTION 5 SENIORITY A.Chautauqua Flight Dispatcher Seniority List There will be one Master Seniority list maintained that includes Chautauqua, Republic and Shuttle America Dispatchers. Such list shall be referred to as The Chautauqua Flight Dispatcher Seniority List. A copy of the Seniority List as agreed upon the Date of this signed agreement is attached as Appendix A.Dispatch employees holding an Aircraft Dispatcher Certificate shall be placed on the Chautauqua Flight Dispatcher Seniority List in order of their hire date as a Flight Dispatcher.Should two (2) or more employees have the same seniority date, they shall be placed on the Chautauqua Flight Dispatcher Seniority List in order of their birth date with the oldest being listed first. B.Accrual Seniority shall continue to accrue until such time as the employee separates from the Company or as otherwise provided in this Agreement. C.Dispatch Management Dispatch Management shall be listed on the Chautauqua Flight Dispatcher Seniority List in order of their hire date into a Flight Dispatcher position. D.Management Seniority Managers shall continue to accrue seniority for a period of one year while in a managerial position. Managers on the seniority list as of the date of signing will continue to accrue seniority for a period of one year.After the one year Managers shall retain their accrued seniority but shall no longer accrue additional seniority. E.Displacement Protection No Flight Dispatcher on the Chautauqua Flight Dispatcher Seniority List shall be displaced or furloughed as the result of any manager or supervisor returning to a dispatch position. F.Managerial Exemption Dispatch management shall not be entitled to utilize the provisions of Sections 12 or 13 of this Agreement.This shall apply to both discipline and contract interpretation issues. -14- G.Posting 1. The Company shall update and distribute the Chautauqua Flight Dispatcher Seniority List twice annually to the Union and post for all Flight Dispatchers by the 15th of January and July of each year. 2. The Company shall provide the Section Chair with the names, employee numbers and hire dates of each new Flight Dispatcher at the beginning of classroom training. H. Loss of Classification Seniority 1. A Flight Dispatcher who voluntarily transfers to a position outside the Flight Dispatch or SOC department shall be removed from the seniority list and forfeit all seniority rights under this agreement. 2. A Flight Dispatcher whose employment with the Company is permanently severed shall forfeit his seniority rights and that Flight Dispatcher’s name shall be removed from the seniority list.Such circumstances include, but are not limited to, resignation, discharge for cause, retirement, failure to return to active service following a furlough or leave of absence, or other reasons provided for in this Agreement. -15- SECTION 6 TRAINING A.Required Training For the purposes of training only, a Flight Dispatcher working a fixed work cycle may be moved off his/her fixed rotation with a minimum of ten (10) days notice. . The Company is required to notify the employee as soon as the training is scheduled but no less than 10 (ten) days prior to the beginning of training. Training (including Competency Check) shall normally be scheduled on a dispatchers regular work schedule.Flight Dispatchers in their grace month late may be assigned to attend training on their days off provided that such training shall not result in a Flight Dispatcher being scheduled for more than six (6) consecutive days. Pay for training accomplished on days off shall be compensated at the overtime rate. B.Route Familiarization Flights Route familiarization (FAM Ride) shall normally be accomplished on scheduled workdays. A Dispatcher may elect to accomplish the FAM ride on days off and be compensated at the overtime rate. If the FAM ride has not been accomplished or scheduled by the 15th day of the Month the dispatcher may be assigned to accomplish the FAM ride on a day off.FAM rides will be listed as Must-Ride. In the unlikely event the FAM sequence is disrupted, the Dispatchers will be listed as a positive space/must ride passenger on the first available code share back to the point of origin within the guidelines of the code share partner travel agreement.The Company shall provide hotel accommodations, when applicable, and paid expenses in accordance with Company Policy. C.Check Dispatchers Flight Dispatchers assigned by the Company as a Check Dispatcher during a shift shall receive additional compensation as set forth in Section 3E of this Agreement. -16- SECTION 7 SICK LEAVE A.Paid Sick Time Flight Dispatchers shall receive paid sick time in accordance with the provisions of the current Republic Airways Associates Handbook in effect but no less than listed in this section. B.Sick Pay Bank The maximum six-hundred sixty (660) hour Sick Pay Bank may be accrued pursuant to the table below.The maximum sick bank is divided into accounts of three-hundred sixty (360) and three-hundred (300) hours.Only after accruing the maximum three-hundred sixty hours (360) in the first account may an employee begin accruing toward the maximum three-hundred (300) hours in the second account.The three-hundred (300) hour account may be used only for major, long-term illness or injury (i.e. longer than thirty (30) calendar days), and then only after the three-hundred sixty (360) hour regular account has been exhausted.Upon retirement, employees are entitled to be paid for all accrued but unused Sick Pay Bank hours. Years of Service Pay Period Accrual Annual Accrual 1st Year .92 Hours 24 Hours 2nd Year 1.54 Hours 40 Hours 3rd Year 1.85 Hours 48 Hours 4th Year 2.15 Hours 56 Hours 5th Year 2.77 Hours 72 Hours -17- SECTION 8 PROBATION A.Probation An employee shall be on probation for his/her first six (6) months of active service with the Company as a Flight Dispatcher. B.Adjustments to Length Time off due to sickness, injury, leave of absence, furlough or discipline will not be counted toward completion of the active service requirement for completion of an employee’s probationary period. C.Applicability A Flight Dispatcher on probation shall not be entitled to utilize the grievance and/or System Board procedures of this Agreement for any disciplinary action, including discharge.In any case, should a Flight Dispatcher on probation be afforded a grievance or System Board hearing, by law or otherwise, the Company shall not be required to prove “just cause” in any disciplinary or discharge grievance or System Board hearing. -18- SECTION 9 LEAVE OF ABSENCE A.Leave of Absence When requirements of service will permit, an employee hereunder may be granted a leave of absence in accordance with Company policy, as stated in the current Associates Handbook in effect. -19- SECTION 10 BENEFITS A.Benefits Flight Dispatchers shall be provided a minimum level of coverage as stated in the current Republic Airways Associates Handbook in effect. -20- SECTION 11 FURLOUGH AND RECALL A.Involuntary Furlough 1. The Company shall notify the Union prior to official announcement and implementation of a furlough of Flight Dispatchers. 2. In the event of a furlough, Flight Dispatchers will be furloughed in inverse order of seniority from the Chautauqua Flight Dispatcher Seniority List. 3. The Company shall provide fifteen (15) days notification of furlough or pay in lieu thereof, except in case of emergency, act of God, or where there is no work because of a labor dispute, or other circumstances over which the Company has no control. 4. A furloughed Flight Dispatcher shall retain all seniority and longevity accrued prior to the time of furlough for a period not to exceed five (5) years.He/She shall continue to accrue seniority but not longevity while on furlough.At the time of furlough, Flight Dispatchers must provide the proper contact information to Flight Operations management. 5. A furloughed Flight Dispatcher shall retain medical coverage, as provided prior to furlough, for a period of sixty (60) days following the date of furlough.Flight Dispatchers with less than 24 months of service at the time of furlough shall be responsible to pay the employer portion of the medical cost during the sixty (60) day period. 6. Flight Dispatchers on furlough for less than thirty (30) days shall continue to accrue longevity for benefit and pay purposes during the period on furlough. 7. Flight Dispatchers who remain on furlough at the end of five (5) years from the effective date of the furlough shall be released from employment with Chautauqua Airlines, and their names shall be deleted from the Chautauqua Flight Dispatcher Seniority List. B.Recall 1. The Company shall notify the Union prior to official announcement and implementation of a recall of Flight Dispatchers. 2. Flight Dispatchers shall be recalled in order of seniority from the Chautauqua Flight Dispatcher Seniority List. -21- 3. A written recall notice shall be sent to each Flight Dispatcher entitled to recall to the last address provided to the Company.A Flight Dispatcher shall be given fifteen (15) days from his/her receipt of the notice of recall to return to duty, and must notify Flight Operations within ten (10) days from the date of receipt of the written recall notice of his/her response to the recall on the date specified in the recall notice.Upon request, a recalled Flight Dispatcher shall have the fifteen (15) day period to report for duty extended for a period of up to an additional period of fifteen (15) days (i.e. to a maximum of 30 days from receipt of notice of recall) should the Flight Dispatcher need the additional time to relocate in order to resume his/her position as a Chautauqua Flight Dispatcher. 4. The Company shall make a reasonable effort to provide space available air transportation on Chautauqua aircraft to Flight Dispatchers being recalled. 5. If the Company is unable to contact a furloughed Flight Dispatcher for recall or if the Flight Dispatcher fails to notify the Company of his/her response by the deadline date, the Company will consider the Flight Dispatcher to have voluntarily resigned his/her employment with Chautauqua Airlines, Inc. 6. Flight Dispatchers on furlough shall retain recall rights for up to five(5) years from the date of furlough and thereafter shall be released from full-time employment with Chautauqua Airlines, Inc. C.Severance 1. In the event of a reduction in force or when the Company decides to close a station, Flight Dispatchers at that station, with at least one (1) year of service as a Flight Dispatcher, who decide not to transfer to another station will receive eighty (80) hours of severance pay, at the employee’s current hourly rate. 2. In addition to the eighty (80) hours outlined in A. above, Flight Dispatchers shall receive additional hours of severance pay in accordance with the schedule below: Yrs. of Service Number of Additional Hrs. For Each Yr. of Service For Years 1-10 Eight (8) Hours For Years 11-15 Sixteen (16) Hours For Years 15+ Twenty-Four (24) Hours -22- SECTION 12 GRIEVANCE PROCEDURES A. A grievance is defined as a claim or dispute by an employee or group of employees covered by this Agreement concerning the interpretation and/or application of the Agreement or disciplinary or discharge action taken against the employee. B.Grievances Other Than Those Involving Discipline and Discharge Pre-grievance Discussion Any employee covered by this Agreement who believes that he/she has a grievance concerning the meaning or application of the terms of the Agreement shall, within fifteen (15) days after the employee has, or reasonably should have had, knowledge of the matter giving rise to the grievance, request an informal discussion with the Dispatch Manager, or his/her designee to attempt to resolve the dispute. The employee shall present his/her grievance in person. The Dispatch Manager, or designee, shall meet with the employee within ten (10) days of receiving a request for a discussion. The employee is permitted to have present a Union representative of his/her choice at the meeting. Step 1 Should the result of the pre-grievance discussion be unsatisfactory to the employee or should the discussion fail to take place within the ten day period, the employee may file a grievance in writing to the Director of System Operations Control. Such grievance shall be filed within ten (10) days of the pre-grievance discussion deadline. The written grievance shall include a statement of the facts of the grievance and list the section(s) of the Agreement that relate to the dispute. The Director of System Operations Control, or designee (a person other than the person who conducted the pre-grievance discussion), shall investigate the grievance and provide a written response within fifteen (15) days of receipt of the grievance. Should the employee find the decision of the Director of System Operations Control, or designee, unsatisfactory, the grievance may be appealed to Step 2. The appeal to Step 2 shall be made in writing within thirty (30) days of the employee's receipt of the Step 1 decision. Step 2 Representatives for the Union and the Company shall meet once each calendar quarter to discuss and attempt to resolve all grievances appealed to Step 2. All -23- resolutions of grievances at Step 2 shall be final and not subject to further appeal.Should the Union and Company representatives be unable to reach agreement on a resolution to a grievance, the Union may appeal the grievance to the Chautauqua Dispatchers' System Board of Adjustment within sixty (60) days of the Step 2 meeting in accordance with the procedures set forth in Section 15 of the Agreement. C. Grievances Involving Discipline and Discharge Step 1 All actions by the Company concerning the discipline or discharge of an employee covered by this Agreement shall be confirmed in writing to the employee with a copy of such written confirmation supplied to the Union. An employee may, within five (5) days of receipt of written confirmation of the discipline or discharge file an appeal of the Company's action with the Director of System Operations Control. The Director of System Operations Control, or designee, shall investigate the facts related to the discipline or discharge and render a written decision to the employee with a copy to the Union within fifteen (15) days of receipt of the appeal. Should the decision of the Director of System Operations Control, or designee, be unsatisfactory to the employee, the dispute may be appealed by the employee to Step 2. The appeal to Step 2 shall be made in writing within fifteen (15) days of the employee's receipt of the Step I decision. Step 2 Representatives for the Union and the Company shall meet once each calendar quarter to discuss and attempt to resolve all grievances appealed to Step 2. All resolutions of grievances at Step 2 shall be final and not subject to further appeal. Should the Union and Company representatives be unable to reach agreement on a resolution to a grievance, the Union may appeal the grievance to the Chautauqua Dispatchers' System Board of Adjustment within sixty (60) days of the Step 2 meeting in accordance with the procedures set forth in Section 15 of the Agreement. D. General 1. All written communication required by this Section shall be either delivered in person, with a signature and date confirming receipt, or shall be sent by certified mail with a return receipt. 2. The Company shall inform an employee in advance of any meeting with such employee that may result in discipline or discharge. Nothing herein shall be construed to restrict the right of an employee covered by this Agreement to have a Union Representative present during any meeting concerning discipline or discharge. -24- 3. All "days" as referred to in this Section are calendar days. 4. The time limits specified herein may be extended by mutual agreement between the Company and the Union. -25- SECTION 13 SYSTEM BOARD OF ADJUSTMENT A. Establishment and Purpose In compliance with Section 204, Title 11, of the Railway Labor Act, as amended, there is hereby established a System Board of Adjustment for the purpose of adjusting and deciding disputes which may arise under the terms of this Agreement and which are properly submitted to it. This board shall be known as the Chautauqua Dispatchers' System Board of Adjustment (hereinafter referred to as the "Board"). B. Composition of the Board 1. The Board shall consist of one (1) member appointed by the Company and one (1) member appointed by the Union. A third member shall be added to the Board to serve as a neutral referee for the purpose of hearing an arbitration conducted pursuant to this Section. The Company and the Union shall advise each other in writing of the name, position, address and phone number of their initial appointments to the Board and any subsequent replacement appointments. 2. A Chairperson and Vice Chairperson of the Board will be selected from the Board members. The office of Chairperson shall alternate yearly between the Company Board member and the Union Board member, with the Chairperson position being held by the Union-appointed Board member in even-numbered years. Whenever the position of Chairperson is filled by a Company-appointed Board member, the position of Vice Chairperson shall be filled by the Union-appointed Board member and vice versa. 3. Whenever the Board is convened to hear an arbitration, the Company and Union may elect to appoint an alternate to serve as a Board member for the arbitration. 4. The appointment of a neutral referee shall be by mutual agreement between the parties from the panel described in paragraph G below or, if the parties are unable to reach agreement, by the alternate strike method whereby each party shall alternately strike the name of a panel member with the last remaining panel member being the neutral referee for the subject arbitration. C. Jurisdiction of the Board -26- The Board shall have jurisdiction over and shall consider all disputes properly submitted to it that are covered under the terms of this Agreement and that arise through grievance out of disputed interpretations or applications of this Agreement or that involve discipline or discharge. The jurisdiction shall not extend to proposed changes in hours of employment, rates of compensation, or working conditions nor shall the Board have the authority to alter the express terms of this Agreement. D. Submission of Disputes Disputes properly submitted to the Board shall be addressed to the Chairperson with copies to the Vice Chairperson and the Vice President-Flight Operations. The written appeal shall include: • The grievant's name and address, •
